NOTICE: This opinion is subject to motions for rehearing under Rule 22 as well
as formal revision before publication in the New Hampshire Reports. Readers are
requested to notify the Reporter, Supreme Court of New Hampshire, One Charles
Doe Drive, Concord, New Hampshire 03301, of any editorial errors in order that
corrections may be made before the opinion goes to press. Errors may be
reported by E-mail at the following address: reporter@courts.state.nh.us.
Opinions are available on the Internet by 9:00 a.m. on the morning of their
release. The direct address of the court's home page is:
http://www.courts.state.nh.us/supreme.

                 THE SUPREME COURT OF NEW HAMPSHIRE

                           ___________________________


Rockingham
No. 2015-0692


                            FAT BULLIES FARM, LLC

                                        v.

                             LORI DEVENPORT & a.

                          Argued: November 9, 2016
                         Opinion Issued: May 26, 2017

      Douglas, Leonard & Garvey, P.C., of Concord (Charles G. Douglas, III on
the brief and orally), for the plaintiff and counterclaim defendants.


      Hinckley, Allen & Snyder, LLP, of Concord (Christopher H.M. Carter and
Daniel M. Deschenes on the brief, and Mr. Carter orally), for the defendants.

      HICKS, J. The plaintiff, Fat Bullies Farm, LLC (Fat Bullies), and the
counterclaim defendants, Donald Gould and Peter Simmons, appeal various
findings and rulings of the Superior Court (Wageling, J.) made during the
course of litigation with the defendants, Alan and Donna Perkins and Lori and
Bret Devenport, involving the sale of a 3.1 acre horse farm in North Hampton
known as Runnymede Farm. We affirm in part, reverse in part, and remand.
I. Factual Background

      The following facts, taken from the trial court’s various orders in this
case, are relevant to our analysis. The Devenports bought Runnymede Farm in
1998. The property housed a barn, an apartment, and stables, and included a
grazing easement over adjoining lots. When the Devenports purchased the
property, they promised to operate it as a horse farm in perpetuity, and to
allow the former owner — not a party to this case — to maintain an office on
site.

      On July 15, 2010, the Devenports ran into Simmons — a real estate
investor — at a local restaurant. Because they had been contemplating selling
Runnymede, the Devenports asked Simmons if he knew someone who might be
interested in purchasing the property. Simmons later told them that he was
interested, and inquired into its purchase price. Bret Devenport responded
that they were asking $800,000, and that they would only sell Runnymede if
the buyer agreed to continue operating the property as a horse farm and to
allow the former owner to maintain an office on site.

      Simmons thereafter spoke with Gould — a retired Massachusetts
attorney — about purchasing the property jointly with the intent to develop
and/or resell it. Gould agreed, and the two created Fat Bullies “for the purpose
of acquiring real estate for development or resale.” Simmons and Gould then
contacted an attorney, who drafted an “option agreement” to be executed by
the Devenports and Fat Bullies. The draft option agreement stated a purchase
price of $700,000.

       According to the testimony generally credited by the trial court, the
following day, July 16, Simmons and Gould went to Runnymede to meet with
the Devenports. Simmons introduced Gould as his attorney, and explained
that they were there to talk about purchasing the farm. Simmons asked to see
the trophies won by the farm’s horses and the stall of a famous horse
previously boarded there. Simmons, Gould, and the Devenports also discussed
various topics, including the cost of running Runnymede, who would manage
the farm, and the horses that were currently being boarded there.

       Simmons provided the Devenports with a copy of the draft option
agreement. The Devenports reviewed the draft agreement, which they believed
to be akin to a right of first refusal. The contract was amended to reflect a
purchase price of $800,000. The Devenports reiterated that they would sell the
property only if Fat Bullies committed to operating it as a horse farm. Despite
their intentions to develop the property, Simmons and Gould agreed. The
Devenports and Fat Bullies then executed the agreement, which provided:




                                       2
                             OPTION TO PURCHASE

      The Parties, Bret Devenport and Lori Devenport (“Sellers”) . . . and
      Fat Bullies Farm (“Buyer”), do hereby agree as follows:

      1. That Buyer shall have an Option to Purchase (“Option”) the
         approximately 3-acre farm, commonly known as Runnymede
         Farm, located at 62 Atlantic Avenue (“Property”) for $800,000.
      2. That such Option shall be for a 90-day period from the date of
         the signing of this Option. Such 90-day period ends on October
         14, 2010.
      3. That such Option shall be in consideration for $1,000.00 cash,
         the receipt of which is hereby acknowledged by Sellers.
      4. During the 90-day Option period, the parties shall consult with
         each other in order to determine the method of payment that is
         most mutually beneficial for tax purposes.

Pursuant to this agreement, Fat Bullies paid the Devenports $1,000.

      The next day, Simmons and Gould returned to Runnymede to take
photographs of the property. While there, Simmons told Lori Devenport that he
could see his grandchildren growing up on the farm.

       Later that month, Bret Devenport called Simmons to speak about the
manner of payment. Simmons told Bret Devenport that he was busy and
would return the call later, but it appears that he did not do so. On several
occasions Bret Devenport tried to speak with Simmons about payment, to no
avail.

        Also in July 2010, Simmons began speaking to others in North Hampton,
asking whether they were interested in purchasing Runnymede. After hearing
this, Lori Devenport sent a letter on October 11, 2010, to Simmons informing
him that the Devenports no longer wanted to sell the farm. She sent this letter
because she believed that Simmons had lied to them when he promised to
operate Runnymede as a horse farm. However, the letter stated that the
Devenports had decided not to sell Runnymede because their children were
still in school.

       On October 12, 2010, Simmons visited Runnymede and asked the
Devenports if they were ready to close the sale on the property. Bret Devenport
replied that they were not going to sell Simmons the farm. As stated by the
trial court, Simmons responded that he would sue the Devenports and would
“own Runnymede within 24 hours.” Fat Bullies also sent a letter to the
Devenports purporting to invoke the option to purchase the farm. Despite Fat
Bullies’ efforts, the Devenports refused to sell it the property. Instead, in April
2011, the Devenports sold Runnymede to the Perkinses.


                                        3
      Simmons thereafter confronted Bret Devenport at a gas station, and
stated something to the following effect:

      You’ve got to make this better. You have until Wednesday morning
      or the hammer is going to come down. I know where you live . . . .
      You can run but you cannot hide. I will take you to court and it
      will cost you thousands of dollars and not cost me anything.

(Quotation omitted.) The Devenports refused to attempt to invalidate the sale
of the property to the Perkinses and this litigation followed.

II. Procedural History

       This litigation consists of four separately filed actions, which the trial
court consolidated. Fat Bullies first filed suit against the Devenports, alleging,
among other things, breach of the option agreement. It thereafter filed two
actions against the Perkinses alleging tortious interference with contractual
relations — one seeking monetary relief, and the other seeking equitable relief.
Finally, the defendants brought an action against Fat Bullies, Simmons, and
Gould in which the Devenports asserted a fraudulent inducement claim, and
the Devenports and Perkinses collectively asserted a claim under the
Consumer Protection Act (CPA), see RSA ch. 358-A (2009 & Supp. 2016),
among other things.

        The parties’ claims were resolved at various stages of litigation. The trial
court dismissed Fat Bullies’ claim seeking equitable relief against the Perkinses
for purported tortious interference with the option agreement, and granted
summary judgment to the Perkinses on Fat Bullies’ remaining tortious
interference claim. The Perkinses voluntarily non-suited their CPA claim. After
trial, the jury returned a verdict in favor of the Devenports on Fat Bullies’
breach of contract claim, finding that Fat Bullies failed to prove the existence of
a contract by a preponderance of the evidence, and a verdict in favor of Fat
Bullies, Simmons, and Gould on the Devenports’ fraudulent inducement claim.
Additionally, the jury returned an advisory verdict against Fat Bullies and
Simmons, but in favor of Gould, on the Devenports’ CPA claim. The trial court
then denied Fat Bullies and Simmons’s motion to set aside the advisory verdict
on the Devenports’ CPA claim, effectively adopting the jury’s advisory verdict.

       The trial court also made various non-dispositive rulings against Fat
Bullies during the course of litigation. The adverse rulings relevant to this
appeal include a ruling granting the defendants’ motion to quash a deposition
subpoena duces tecum and a ruling limiting the cross-examination of one of
the Devenports’ witnesses at trial. The trial court also: (1) awarded attorney’s
fees and costs to the Perkinses, finding that Fat Bullies’ claims against them
were brought in bad faith; (2) awarded double attorney’s fees and double costs
to the Devenports as damages under the CPA; (3) determined that the


                                         4
Devenports reasonably incurred $323,593 in fees and $18,233.41 in costs, and
that the Perkinses reasonably incurred $199,181.84 in fees and $955.60 in
costs; and (4) determined that both Simmons and Gould were personally liable
for the payment of the Perkinses’ attorney’s fees and costs. This appeal
followed.

III. Analysis

       Fat Bullies, Simmons, and Gould now appeal: (1) the trial court’s
adoption of the advisory jury verdict on the Devenports’ CPA claim; (2) the trial
court’s award of double attorney’s fees and costs to the Devenports as damages
under the CPA; (3) the trial court’s grant of summary judgment to the
Perkinses on Fat Bullies’ claim seeking monetary relief for the Perkinses’
purported tortious interference with the option agreement; (4) the trial court’s
award of attorney’s fees and costs to the Perkinses; (5) the trial court’s
determination as to the reasonableness of the requested fees; (6) the trial
court’s ruling that Gould and Simmons were personally liable for payment; and
(7) the trial court’s rulings quashing Fat Bullies’ deposition subpoena duces
tecum and limiting the cross-examination of one of the Devenports’ witnesses
at trial. We address these issues in turn.

      A. CPA Claim

       Fat Bullies and Simmons argue that the trial court erred in finding that
they violated the CPA. See RSA ch. 358-A. They assert, among other things,
that their conduct did not rise to the level of a CPA violation — in other words,
that it did not constitute an “unfair or deceptive act or practice” as
contemplated by the act. RSA 358-A:2 (Supp. 2016). In opposition, the
Devenports contend that the trial court properly ruled that Fat Bullies and
Simmons violated the CPA by engaging in “one long unfair and unscrupulous
course of conduct.” “The trial court’s findings of fact and rulings of law will be
upheld unless they lack evidentiary support or constitute clear error of law.”
Beer v. Bennett, 160 N.H. 166, 168-69 (2010) (quotation omitted); cf. Incase,
Inc. v. Timex Corp., 421 F. Supp. 2d 226, 239 (D. Mass. 2006) (explaining that
question of whether conduct is unfair or deceptive is a question of fact under
Massachusetts Consumer Protection Act).

       The CPA proscribes unfair or deceptive trade practices in general, and
sets forth a list of specific types of conduct that qualify as unfair or deceptive
trade practices. State v. Moran, 151 N.H. 450, 452 (2004). Here, it is the
general proscription that is at issue. Although the general provision of the CPA
is broadly worded, we have recognized that not all conduct in the course of
trade or commerce falls within its scope. Id. “An ordinary breach of contract
claim, for example, is not a violation of the CPA.” George v. Al Hoyt & Sons,
Inc., 162 N.H. 123, 129 (2011) (quotation omitted).



                                        5
      “In determining which commercial actions not specifically delineated are
covered by the act, we have employed the ‘rascality’ test.” Id. “Under the
rascality test, the objectionable conduct must attain a level of rascality that
would raise an eyebrow of someone inured to the rough and tumble of the
world of commerce.” Id. In addition to employing the rascality test, “we . . .
look to the federal courts’ interpretation of the Federal Trade Commission Act
for guidance” when determining what actions are unlawful under the statute’s
general proscription. Moran, 151 N.H. at 452-53; see RSA 358-A:13 (2009).

      The Federal Trade Commission determines if actions are unfair or
      deceptive by inquiring: (1) Whether the practice, without
      necessarily having been previously considered unlawful, offends
      public policy as it has been established by statutes, the common
      law, or otherwise — whether, in other words, it is within at least
      the penumbra of some common-law, statutory or other established
      concept of unfairness; (2) whether it is immoral, unethical,
      oppressive, or unscrupulous; (3) whether it causes substantial
      injury to consumers (or competitors or other businessmen).

Moran, 151 N.H. at 453 (quotation omitted).

      We have had limited occasion to interpret the CPA in the context of real
estate transactions. Specifically, we have: (1) recognized that “[t]rade” and
“commerce” as defined by the act “include[s] acts incidental to the sale of real
estate,” Snierson v. Scruton, 145 N.H. 73, 80-81 (2000); see RSA 358-A:1, II
(2009); (2) considered whether a particular real estate transaction occurred “in
the conduct of any trade or commerce,” Hughes v. DiSalvo, 143 N.H. 576, 577-
79 (1999) (quotation and emphasis omitted); and (3) determined whether
conduct relating to the sale and development of condominiums is exempt from
the act, Gilmore v. Bradgate Assocs., 135 N.H. 234, 236-37 (1992), overruled
by Averill v. Cox, 145 N.H. 328, 332 (2000). However, we have only once
considered whether particular acts incidental to the sale of real estate
constituted “unfair or deceptive act[s] or practice[s]” under RSA 358-A:2. See
Snierson, 145 N.H. at 81.

      Here, when it adopted the advisory jury verdict, the trial court found that
the general proscription of RSA 358-A:2 applied to Fat Bullies and Simmons’s
conduct. It reasoned:

      . . . Simmons showed up without any prior notice at [Runnymede]
      with Gould, who the Devenports did not know. Simmons
      introduced Gould as his attorney and displayed what Gould and
      Simmons both believed to be a binding legal document and cash
      deposit. The Devenports did not have a lawyer and Simmons did
      not suggest they retain one. Simmons, despite knowing the asking
      price was $800,000, produced a document . . . for signature


                                        6
      depicting the sale price as $700,000. He did not warn the
      Devenports ahead of time that he would be bringing a binding legal
      document, an attorney, or changing the price term of the proposal.
      He did not point out the change of term. He did not explain what
      an option was. He led the Devenports into believing that Fat
      Bullies would keep Runnymede as a horse farm and honor the
      Devenports’ promise to [the former owner]. He showed interest in
      the horses, trophies and [the former owner], said he was interested
      in raising llamas and cows, and expressed a dream of having his
      grandchildren visit the farm. This conduct, the Court finds, was
      “unscrupulous” and unfair. When Simmons saw Bret [Devenport]
      at the gas station, he placed his hand on Bret’s car or arm and
      threatened him. . . . This conduct was “oppressive” and unfair.

       In ruling upon the Devenports’ request for damages, the trial court made
additional findings relevant to the Devenports’ CPA claim. Specifically, the
court found that Fat Bullies and Simmons violated the CPA by engaging in a
“continuing course of conduct,” which “beg[an] with an unfair attempt at
contract formation” and included “threaten[ing] the Devenports with legal
action, . . . sen[ding] demand letters, . . . br[inging] suit against the Devenports
and the [Perkinses,] . . . [and] enact[ing] a contentious litigation strategy which
had the effect of causing the Devenports to incur over $200,000 in legal fees
over the course of more than four years” — all while knowing “that the
Devenports were in financial straits.” (Emphasis omitted.) The court described
this conduct as “unscrupulous,” “deceptive,” and “unfair.”

       We agree with the trial court and the Devenports that a course of
conduct can violate the CPA. See, e.g., Milford Lumber Co. v. RCB Realty, 147
N.H. 15, 20 (2001). However, a series of acts only becomes a course of conduct
violative of the CPA when the acts collectively constitute an “unfair or deceptive
act or practice.” RSA 358-A:2; see Milford Lumber Co., 147 N.H. at 20
(concluding misrepresentations to procure materials and use of same
misrepresentations to avoid payment collectively constituted “course of
deceptive acts and practices”); E. Microwave, Inc. v. Am. Private Line Servs.,
Inc., No. 912850, 1993 WL 818931, at *2 (Mass. Super. Ct. Oct. 6, 1993)
(concluding defendants engaged in a “course of conduct” violating
Massachusetts Consumer Protection Act when they “deliberately siphoned”
funds owed to plaintiff out of “sham corporation” in “an intentional scheme to
defraud” plaintiff). Based upon our review of the record, we hold that the trial
court erred in finding that Fat Bullies and Simmons engaged in a course of
conduct that was “unfair or deceptive” as contemplated by the CPA. RSA 358-
A:2.

      The record supports the trial court’s determination that Fat Bullies and
Simmons misrepresented their intentions regarding Runnymede. However, we
conclude that the misrepresentation of a buyer’s intentions regarding the


                                         7
future use of real property does not, as a matter of law, rise to the level of
rascality necessary for it to constitute an “unfair or deceptive act or practice.”
RSA 358-A:2. Under the statute of frauds, oral agreements restricting the use
of real property are generally unenforceable. See RSA 506:1 (2010) (statute of
frauds); Tibbetts v. Tibbetts, 66 N.H. 360, 361-62 (1890) (reasoning that oral
agreement restricting use of land could not create a negative easement);
Annotation, Oral Agreement Restricting Use of Real Property as within Statute
of Frauds, 5 A.L.R.2d 1316, 1318 (1949) (noting that “a marked majority of the
cases on th[e] subject have concluded that an oral agreement restricting the
use of real property is within the application and operation of . . . the statute of
frauds” (citing Tibbetts)). We conclude that someone inured to the rough and
tumble world of real estate transactions would be aware of the statute of
frauds. Although the Devenports may not have been aware of the statute of
frauds, we apply the rascality test objectively. See Mulligan v. Choice Mortgage
Corp. USA, No. CIV. 96-596-B, 1998 WL 544431, at *11 (D.N.H. Aug. 11,
1998). Because someone inured to the rough and tumble world of real estate
transactions would know that an oral agreement restricting the use of real
property is unenforceable, the misrepresentation of one’s intent to abide by
such an agreement is neither “unfair” nor “deceptive” under RSA 358-A:2. Cf.
Madan v. Royal Indem. Co., 532 N.E.2d 1214, 1218 (Mass. App. Ct. 1989)
(finding breach of oral lease agreement that “was not enforceable because of
the Statute of Frauds” did not satisfy rascality test); cf. Snierson, 145 N.H. at
75, 81 (holding that plaintiffs sufficiently stated a claim for relief under the
CPA when they alleged that defendants, as agents of sellers of real property,
“misrepresented and withheld facts relating to the [property’s] septic system
and various other deficiencies in the property in a seller’s disclosure form and
in oral communications”). Although the misrepresentation encouraged the
Devenports to sell Runnymede to Fat Bullies, a misrepresentation does not rise
to the level of rascality necessary to establish a consumer protection violation
merely because it encourages a sale. See Tagliente v. Himmer, 949 F.2d 1, 7
(1st Cir. 1991) (concluding, as a matter of law, that rascality test not met when
seller misrepresented “that the property had not been previously marketed for
sale, and that there were other buyers ready and willing to pay more than the
agreed upon . . . purchase price”).

      Moreover, even if we were to look outside the context of real property
transactions, the nature and circumstances of Fat Bullies and Simmons’s
misrepresentation differentiate it from the types of misrepresentations we have
previously found to fall within the CPA’s general proscription. Because the jury
found that there was no contract, the misrepresentation was not made to avoid
an enforceable contractual obligation. Cf. George, 162 N.H. at 126, 129-30
(rascality test met where defendant entered into contract with plaintiff real
estate developer for construction of road, accepted deposit from plaintiff for
bridge needed to complete road, and then misrepresented status of his
performance under the contract); Becksted v. Nadeau, 155 N.H. 615, 616, 619-
20 (2007) (trial court erred in ruling no rational juror could have found


                                         8
rascality test met because rational jury could have found that defendants
intentionally sent plaintiffs inflated legal bill to use as leverage in dispute
concerning law firm’s payment obligation under construction contract); Moran,
151 N.H. at 450-51, 453-54 (rascality test met when trial court could have
reasonably found that defendant entered into construction contract with
homeowner then used misrepresentations to induce homeowner to pay in
advance for construction materials “at a time when he clearly did not intend to
perform the work”). The misrepresentation was not used to obtain a benefit
only to later be used to disclaim liability. Cf. Milford Lumber Co., 147 N.H. at
19-20 (affirming trial court’s finding of CPA violation when defendants “made
intentionally vague representations regarding their relationship with [a third
party] to facilitate the use of [the third party’s] account with the plaintiff to
procure lumber,” and then “used those same misrepresentations as a basis for
disclaiming liability”).

       Viewing Fat Bullies and Simmons’s misrepresentation in conjunction
with the remainder of their course of conduct does not alter our determination.
Even taken together, the acts of showing up unannounced with an attorney
and an option agreement, not recommending that the Devenports obtain legal
counsel, attempting to negotiate price, not explaining the meaning of the
language contained in the draft agreement, threatening and attempting to
enforce an option agreement, and pursuing a contentious litigation strategy
would not “raise an eyebrow of someone inured to the rough and tumble of the
world of commerce.” George, 162 N.H. at 129; see Barrows v. Boles, 141 N.H.
382, 390 (1996) (“‘[S]elfish bargaining and business dealings will not be enough
to justify a claim for damages’ under the Consumer Protection Act.” (quoting
Eastern Motor Inns, Inc. v. Ricci, 565 A.2d 1265, 1274 (R.I. 1989))); cf.
Monotype Imaging Inc. v. Deluxe Corp., 883 F. Supp. 2d 317, 323 (D. Mass.
2012) (concluding that bringing of lawsuit regarding “a reasonable
disagreement over the meaning of contract terms” was not consumer protection
violation); Trenwick America Reinsurance Corp. v. IRC, Inc., 764 F. Supp. 2d
274, 308 (D. Mass. 2011) (considering litigation tactics part of course of
conduct in violation of consumer protection law when offending party utilized
“moving target [litigation] strategy” and engaged in “discovery abuses”). We
cannot conclude that the subject conduct offends established public policy, is
immoral, unethical, oppressive, or unscrupulous, or causes substantial injury.
See Moran, 151 N.H. at 453.

      For these reasons, we reverse the trial court’s ruling on the Devenports’
CPA claim and its award of attorney’s fees to the Devenports as damages under
the CPA. In light of this determination, we need not address Fat Bullies and
Simmons’s remaining arguments regarding the CPA.




                                        9
      B. Tortious Interference Claim

       Next, Fat Bullies, Simmons, and Gould argue that the trial court erred in
granting summary judgment to the Perkinses on Fat Bullies’ claim seeking
monetary relief for the Perkinses’ purported tortious interference with the
option agreement. They assert that “[t]he trial judge did not set forth the facts
in a light most favorable to Fat Bullies” and erroneously made credibility
determinations that should have been left for the jury. (Emphasis omitted.)
They contend that, “at a minimum, the trial court should have concluded that
there were material facts in dispute.” (Emphasis omitted.)

       In its order granting summary judgment to the Perkinses, the trial court
ruled that Fat Bullies “failed to present any evidence showing a genuine issue
of material fact that the Perkins[es] intentionally and improperly interfered”
with the option agreement. (Quotation omitted.) Assuming, without deciding,
that the trial court erred in making this determination, in light of the jury’s
finding that there was no contract, we conclude that any error was harmless.
See McNair v. McNair, 151 N.H. 343, 355 (2004) (concluding any error was
harmless when we “identified other grounds that independently compel the
conclusion” reached by the trial court); Barrows, 141 N.H. at 392 (explaining
that, to succeed on claim for tortious interference with contractual relations,
plaintiff must prove, among other things, that it “had a contractual relationship
with a third party”); Attorney General v. Morgan, 132 N.H. 406, 408 (1989)
(explaining that “[a] harmless error is an error that does not affect the
outcome,” and concluding that, “[a]lthough the trial judge erred in entering a
final judgment at the arbitration hearing, the outcome of the case was not
affected” (quotation omitted)). Accordingly, we affirm the trial court’s grant of
summary judgment to the Perkinses on Fat Bullies’ tortious interference with
contractual relations claim.

      C. Award of Attorney’s Fees and Costs to the Perkinses

       Fat Bullies, Simmons, and Gould next argue that the trial court erred by
awarding attorney’s fees and costs to the Perkinses on grounds of bad faith.
They contend, among other things, that their filing of the two tortious
interference claims against the Perkinses was, “at most, a considered but good
faith mistake.” In opposition, the Perkinses argue that “the facts found by the
trial court provide ample support for the court’s determination that [the
tortious interference claims] were brought in bad faith as a continuation of the
course of unfair, unscrupulous, and oppressive conduct that Fat Bullies and
Simmons directed against the Devenports.” (Quotations omitted.)

      The general rule in New Hampshire is that parties pay their own
attorney’s fees. In the Matter of Mallett & Mallett, 163 N.H. 202, 211 (2012).
However, we have recognized exceptions to this rule. Id. A court may award
attorney’s fees when specifically authorized by statute. Id.; see, e.g., RSA 358-


                                       10
A:10, I (2009). Otherwise, an award of attorney’s fees must be grounded upon
an agreement between the parties or a judicially-created exception to the
general rule. Mallett, 163 N.H. at 211. “Underlying the rule that the prevailing
litigant is ordinarily not entitled to collect his counsel fees from the loser is the
principle that no person should be penalized for merely defending or
prosecuting a lawsuit.” Harkeem v. Adams, 117 N.H. 687, 690 (1977).

      “As to judicially-created exceptions, attorney’s fees have been awarded in
this State based upon two separate theories: bad faith litigation and
substantial benefit.” Frost v. Comm’r, N.H. Banking Dep’t, 163 N.H. 365, 377-
78 (2012) (quotation omitted).

      Under the bad faith litigation theory, an award of attorney’s fees is
      appropriate [when] one party has acted in bad faith, vexatiously,
      wantonly, or for oppressive reasons, [when] the litigant’s conduct
      can be characterized as unreasonably obdurate or obstinate, and
      [when] it should have been unnecessary for the successful party to
      have brought the action.

Id. at 378 (quotation omitted). “When attorney’s fees are awarded against a
private party who has acted in bad faith, the purpose is to do justice and
vindicate rights, as well as to discourage frivolous lawsuits.” Jesurum v.
WBTSCC Ltd. Partnership, 169 N.H. ___, ___, 151 A.3d 949, 961 (2016)
(quotation omitted).

       “We will not overturn the trial court’s decision concerning attorney’s fees
absent an unsustainable exercise of discretion.” Frost, 163 N.H. at 377. “To
warrant reversal, the discretion must have been exercised for reasons clearly
untenable or to an extent clearly unreasonable to the prejudice of the objecting
party.” Id. “In evaluating the trial court’s ruling on this issue, we acknowledge
the tremendous deference given a trial court’s decision regarding attorney’s
fees.” Id. (quotation omitted). “If there is some support in the record for the
trial court’s determination, we will uphold it.” Id.

       Here, the trial court found that Fat Bullies brought its tortious
interference claims against the Perkinses “in bad faith,” explaining that Fat
Bullies’ initiation of the lawsuit against the Perkinses was “part of th[e] course
of conduct” that it ruled violative of the CPA. It reasoned that Fat Bullies
brought the tortious interference claims against the Perkinses “[p]erhaps
because [it] feared that the Devenports did not have sufficient money to pay
any judgment it sought, and perhaps as a litigation strategy.” It explained that
the claims against the Perkinses “should never have been brought” because Fat
Bullies: (1) failed to state a claim for tortious interference with contractual
relations seeking equitable relief; and (2) failed to “produce[] any evidence that
the Perkins[es] had tortiously interfered with the [o]ption.” Based upon our



                                         11
review of the record, we conclude that the trial court unsustainably exercised
its discretion to the prejudice of Fat Bullies. Id.

      The trial court appeared to offer three bases for its finding of bad faith —
none of which properly supports such a finding. First, the trial court
concluded that Fat Bullies’ initiation of the lawsuit against the Perkinses was
“part of th[e] course of conduct” that it earlier ruled violative of the CPA. As
discussed above, as a matter of law, Fat Bullies and Simmons’s conduct did
not violate the CPA.

       Next, the trial court noted the possibility that Fat Bullies brought suit
against the Perkinses “as a litigation strategy” or “because [it] feared that the
Devenports did not have sufficient money to pay any judgment.” However, the
trial court’s use of the term “perhaps” indicates that it did not make any
factual findings about Fat Bullies’ motive in bringing suit against the
Perkinses. See Webster’s Third New International Dictionary 1679 (unabridged
ed. 2002) (defining “perhaps” as “possibly but not certainly: MAYBE”); Fischer
v. Superintendent, Strafford County House of Corrections, 163 N.H. 515, 519
(2012) (stating that we interpret trial court orders de novo). Additionally, even
if the trial court had made such factual findings, the trial court did not
articulate, the Perkinses do not argue, and we cannot discern, how a plaintiff
engages in bad faith litigation merely by bringing suit against a solvent
defendant when it fears that it may not be able to collect on a judgment against
another defendant.

       Finally, the trial court pointed out that one of Fat Bullies’ tortious
interference claims failed to survive a motion to dismiss, and the other failed to
survive a motion for summary judgment. Although the trial court’s order is not
clear, we construe it as finding that the claims against the Perkinses were
patently unreasonable. See Grenier v. Barclay Square Commercial Condo.
Owners’ Assoc., 150 N.H. 111, 117 (2003) (recognizing that attorney’s fees may
be awarded to “those who are forced to litigate against an opponent whose
position is patently unreasonable” (quotation omitted)); Glick v. Naess, 143
N.H. 172, 175 (1998) (describing a party’s unreasonableness as “a variety of
bad faith” (quotation omitted)). “A claim is patently unreasonable when it is
commenced, prolonged, required or defended without any reasonable basis in
the facts provable by evidence, or any reasonable claim in the law as it is, or as
it might arguably be held to be.” Glick, 143 N.H. at 175 (quotation omitted).

      Based upon our review of the record, we cannot conclude that Fat
Bullies’ tortious interference claims were patently unreasonable. Although the
Perkinses argue that “the trial court ruled [that] Fat Bullies had no evidence to
support its claims against the Perkins[es],” the trial court made no such ruling.
Rather, based upon its review of the summary judgment record, the trial court
concluded only that there was insufficient evidence to create a genuine issue of
material fact as to one of the elements of a tortious interference claim —


                                        12
specifically, interference. Further, in support of its argument that the
Perkinses interfered with the option agreement, Fat Bullies submitted
telephone records indicating that there were “frequent phone calls” between the
Perkinses, the Devenports, and the Devenports’ attorney “in the days leading
up to the cancellation of the [o]ption [a]greement,” and evidence that the
Runnymede Farm Homeowners Association held a meeting at the Perkinses’
home in October of 2010, at which the members voted “to eliminate an unused
secondary driveway easement and to place ownership of . . . Runnymede[’s]
grazing rights in an LLC.” In light of this evidence, we cannot conclude that
Fat Bullies’ claims that the Perkinses interfered with the option agreement were
“without any reasonable basis in the facts provable by evidence.” Glick, 143
N.H. at 175 (quotation omitted). Under such circumstances, an award of fees
to the Perkinses would run counter to the principle that “no person should be
penalized for merely defending or prosecuting a lawsuit.” Harkeem, 117 N.H.
at 690.

      In sum, we conclude that none of the proffered justifications provide a
proper basis for the trial court’s finding of bad faith litigation. Accordingly, we
hold that the trial court unsustainably exercised its discretion in awarding
attorney’s fees and costs to the Perkinses under Harkeem.

      D. Reasonableness of Fees and Costs

       Fat Bullies, Simmons, and Gould next challenge the trial court’s
determinations concerning the reasonableness of the attorney’s fees awarded to
the Devenports and to the Perkinses. The parties raise various arguments
relating to this issue. However, because we have reversed the trial court’s
awards of attorney’s fees and costs to the Devenports and the Perkinses, we
find it unnecessary to address these arguments.

      E. Gould’s and Simmons’s Personal Liability

      Fat Bullies, Simmons, and Gould next argue that the trial court erred by
determining that both Simmons and Gould are personally liable for the
payment of the Perkinses’ attorney’s fees and costs. Because we have
concluded that the trial court erred in awarding attorney’s fees and costs to the
Perkinses, we need not address this issue.

      F. Remaining Issues

      Fat Bullies, Simmons, and Gould also argue that the trial court erred by
quashing Fat Bullies’ deposition subpoena duces tecum and limiting the cross-
examination of one of the Devenports’ witnesses at trial. They appear to assert
that the evidence sought by the subpoena and the evidence that would have
been elicited on cross-examination was relevant to the court’s assessment of
Fat Bullies’ tortious interference claim against the Perkinses seeking monetary


                                        13
damages. They claim that the trial court’s error “led to a summary judgment
adverse to Fat Bullies due to a lack of evidence of any interference.” (Quotation
omitted.) Because we have concluded that any error in granting summary
judgment to the Perkinses was harmless in light of the jury’s finding that there
was no enforceable contract with which to interfere, we need not consider these
arguments.

      Finally, any issues raised in the defendant’s notice of appeal, but not
briefed, are deemed waived. See Town of Barrington v. Townsend, 164 N.H.
241, 251 (2012).

                                                 Affirmed in part; reversed
                                                 in part; and remanded.

      DALIANIS, C.J., and CONBOY, LYNN, and BASSETT, JJ., concurred.




                                       14